Citation Nr: 1711443	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-49 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia 



THE ISSUE

Entitlement to an increased rating in excess of 50 percent prior to May 14, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In April 2014 and September 2016, the Board remanded this case.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a February 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined, the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that dysthymic disorder is evaluated under Diagnostic Code 9433 which is rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). [Parenthetically, the Board notes that the revised DSM-V, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014)].

GAF scores between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In a January 2003 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective August 29, 2002.  The Veteran did not appeal that rating decision so it is final.  38 U.S.C.A. § 7105.

In April 2006, a claim for an increased rating for PTSD was received.  In a January 2007 rating decision, the claim for an increased rating was denied, the Veteran did not appeal, and that rating decision is final.  38 U.S.C.A. § 7105.

In January 2010, the current claim for an increased rating was received.  Thereafter, VA records were received.  

March 2009 VA records reflected that the Veteran was seen for his PTSD.  It was noted that the Veteran struggled with chronic PTSD and resulting depression.  He was becoming anxious and worried over health issues.  He presented with a dysthymic mood.  He interacted and communicated well.  He was not exhibiting any suicidal or homicidal ideations.  He admitted to having a continued struggle with war memories and nightmares, but overall he was functioning reasonably well.  The diagnosis was chronic PTSD with residual symptoms; anxiety disorder not otherwise specified; mood disorder not otherwise specified.  The GAF was 60 to 65.  

In June 2009, it was noted that the Veteran struggled with chronic PTSD and resulting low-grade depression as well anxiety.  Currently, the Veteran was depressed as he stated that last week one of his fellow workers died of a heart attack and he had been feeling down since then.  He also admitted that he had not been taking his antidepressants regularly.  He indicated that he tried to stay compliant as much as possible, but he did not want to take the pills when he was watching his grandson.  The Veteran attended a veterans' support groups and he enjoyed them and felt good when he was attending them.  The examiner advised him to continue to attend them and also to take the medication.  He presented with a dysthymic mood.  His affect was mood congruent.  He had a tendency to exaggerate his memory problems.  He denied any suicidal or homicidal ideation.  He was not exhibiting any delusional thinking, but continued to struggle with intrusive thoughts and nightmares.  The diagnosis was chronic PTSD with residual symptoms; anxiety disorder not otherwise specified; dysthymia.  The GAF was 60-65.  The Veteran reported that when he did not take his antidepressants, he had mood swings, irritability, and impulse control problems and tended to become more somatic also complaining more about his memory lapses and concentration issues.  The Veteran needed constant encouragement to keep taking medication.  He was given supportive therapy.

In September 2009, the Veteran reported that his mood had been depressed at times, but improved since he was taking care of his toddler grandson.  His PTSD symptoms had continued  with intrusive thoughts, flashbacks, nightmares, avoidance behavior, and survivor guilt.  He was in therapy at the Vet Center (those reports are of record and supportive of the VA findings).  He indicated that he had a history of suicidal ideation with a plan to shoot himself in the past, but not recently.  He denied a history of suicide attempts.  He had sleep changes with nightmares interrupting his sleep about 2-3 times/week.  He had no appetite changes or weight changes.  He had no lack of energy.  There was no suicidal ideation or homicidal ideation.   There was no psychosis.  Mental status examination revealed that the Veteran appeared his stated age.  Grooming was appropriate.  There was no evidence of psychomotor retardation or agitation.  His attitude was cooperative and interactive.  His speech was of normal rate, rhythm, tone, and volume.  With regard to mood, the Veteran reported feeling "fairly decent," but it could be better.  The affect was congruent with mood reactive.  The Veteran denied suicidal or homicidal thoughts at present.  He also denied psychotic symptoms such as paranoid or grandiose delusions or auditory or visual hallucinations at this time.  Thought process was logical and goal directed.  Memory was grossly intact.  Concentration was intact.  Abstract thinking was intact.  The Veteran was oriented to all spheres.  He was alert.  Insight and judgement was fair.  The diagnosis was PTSD with chronic depression.  The GAF was  55-60.  

In October and December 2009, the Veteran reported an increase in his PTSD symptoms noting that it was the time of year when he served in Vietnam and many of his friends died.  He reported intrusive thoughts, flashbacks, nightmares, avoidance behavior, and survivor guilt.  He again stated that his mood had been depressed at times, but improved since he was taking care of his grandson.  He reported having an increase in nightmares.  Otherwise, the report was the same as the last examination.  His GAF was 55.

In January 2010, the Veteran had a follow-up appointment for mood symptoms.  The Veteran reported that on January 31st while in Vietnam, his unit was hit and 22 of his friends died.  He reported increased PTSD symptoms and a decline in mood each year during this time of the year.  He started feeling better, usually around March.  He endorsed intrusive thoughts, flashbacks, nightmares, avoidance behavior, and survivor guilt.  He stated that his mood had been depressed and irritable at times with passive death wishes.  He was in therapy at the Vet Center and found that helpful.  He had sleep changes with insomnia and nightmares.  There were no appetite changes or weight changes.  Concentration and memory were impaired.  There was no psychosis or aggressive behavior.  Mental status examination revealed that the Veteran appeared his stated age.  His grooming was appropriate.  There was no evidence of psychomotor retardation or agitation.  The Veteran's attitude was cooperative and interactive.  His speech was of normal rate, rhythm, tone, and volume.  His mood was low.  His affect was congruent with mood reactive.  He denied suicidal or homicidal thoughts at present.  The Veteran denied psychotic symptoms such as paranoid or grandiose delusions or auditory or visual hallucinations at this time.  Thought process was logical and goal directed.  Memory was grossly intact.  Concentration was intact.  Abstract thinking was intact.  The Veteran was alert and oriented to place, person, and time.  Insight and judgement were fair.  The diagnosis was PTSD with chronic depression GAF was 50-55.

In February 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had bad days and worse days.  He related that he felt like his heart was running away and his chest tightened up.  When he had been working, the symptoms occurred 2-3 times a week.  Since he had stopped work, he reported having symptoms daily as he had more time to think of Vietnam.  The symptoms triggered spontaneously or triggered by trauma.  He related that he became angry easily and got upset if he found that the house was unlocked.  He reported having some road rage incidents.  He was living with his wife of 40 years.  He had 2 adult aged children  He saw one child 2 3 times a week and the other one a couple of times year.  He reported he believed that he was close to his children.  He had a good relationship with his one grandson, age 4.  He saw him daily (providing daycare for him while his daughter worked).  He was happy in his marriage.  Although he had buddies from Vietnam, they both had died in the last couple of years.  His social life now revolved around family.  He enjoyed his grandson.  He also enjoyed fishing, hunting, and house maintenance.  The Veteran did not have any history of suicide attempts or violence.  

On examination, the Veteran appeared clean and casually dressed.  The Veteran was initially agitated, but he relaxed over the course of the examination.  His speech was spontaneous.  He was cooperative.  He was initially irritable, guarded, and overly vague, but over the course of the examination, the Veteran relaxed and was more forthcoming and friendly.  His affect was appropriate.  He went from being labile to being relaxed during the examination.  The Veteran stated that his mood was not very good and he appeared very anxious and dysphoric, but the irritability improved during the examination to where the Veteran was smiling and relaxed.  He was easily distracted and he was not able to do serial 7's, but he was able to spell a word forward and backward.  He lost track of subtraction numbers after 3 digits.  His orientation was intact.  His thought process and content were unremarkable.  He had no delusions.  The Veteran's judgment was intact and he understood the outcome of his behavior.  The Veteran had average insight and understood that he had a problem.  He had a sleep impairment.  He estimated that he was sleeping 3-5 hours per night.  He did not take naps and believed that his sleep was adequate for him to function during the day.  He had nightmares, increased because of the anniversary time of Tet Offensive.  He expected to feel better in March.  The Veteran did not have inappropriate behavior.  He was unable to interpret proverbs appropriately.  He did not have obsessive or ritualistic behavior.  He had panic attacks which occurred daily (more than once) since he had stopped working.  He had homicidal attacks and had thoughts of killing others, but never would because of the penalty.  He also had suicidal ideation, but would not act due to his family.   He had fair impulse control.  He had no episodes of violence, but reported he was easily angered when he went shopping.  He did not like people in general.  He was angry when he saw people talking on a cell phone or not being polite.  He was able to maintain his hygiene and his memory was normal except for immediate memory which was mildly impaired.  He was easily distracted which impacted his concentration and attention.  He met the criteria for PTSD. 

It was noted that the Veteran's symptoms had been stable over the years with season variability (worsening in winter secondary anniversary to trauma memories including TET Offensive).  The Veteran had been in a season exacerbation of symptoms since December and he expected improvement in symptoms in March.  He reported daily intrusive thoughts of Vietnam.  He had frequent panic/hyperarousal symptoms recently and daily, but more typically a few times a week.  He was hypervigilant and avoided social contact because he felt unsafe.  He related that he did frequently check his locks and became agitated if he found a window unlocked.  He had an obvious startle reaction observed in examination.  It was noted that the Veteran had no social support network outside of his family.  His GAF was 52 which was reflective of moderate symptoms.  The Veteran related that he retired early because of work stress related to young managers and his fear of losing his tempter.  The Veteran indicated that he had both increased intrusive thoughts of Vietnam during the day as he was no longer distracted by work as well as decreased stress and increased pleasure with spending the day assisting in the daycare of his grandchild.  His family role was generally unchanged with good relationships with his wife, children and grandchild.  Since his friends died, he had no social relationships outside of immediate family.  He had functional limitations which were directly related to PTSD.  He needed strategies to cope with intrusive memories.  The prognosis for improvement was guarded as the symptoms were long standing and relatively stable with seasonal variability related to anniversary dates to trauma.  The examiner opined that there was not total occupational and social impairment due to PTSD or occupational and social impairment, with deficiencies in most areas.  However, there was reduced reliability and productivity due to PTSD.  The examiner noted that the Veteran had limited social contact and he had discontinued working because of concern his poor anger control would result in termination and loss of retirement benefits.  He was irritable out in public as he felt vulnerable and unsafe.  He managed his symptoms by avoidance.  He tended to react with anger to stress.

Thereafter, in March 2010, the Veteran reported that he had severe PTSD symptoms including intrusive thoughts, flashbacks, nightmares, avoidance behavior, and survivor guilt.  His mood had been depressed and irritable with passive death wishes.  On mental status examination, the Veteran appeared his staged age and his grooming was appropriate.  There was no evidence of psychomotor retardation or agitation.  His attitude was cooperative and interactive.  Speech was normal.  His mood was not good, but had improved since January.  He denied current suicidal or homicidal thoughts at present as well as psychotic symptoms.  Thought process was logical and goal directed.  Memory was grossly intact.  Concentration was intact and abstract thinking was intact.  Orientation was intact.  Insight and judgement were fair.  GAF was 50-55.  

In April 2010, the Veteran reported continued severe PTSD symptoms.  When something triggered thoughts about Vietnam, his mood became depressed and irritable with passive death wishes.  The findings on examination were consistent with the last evaluation and the GAF remained the same.

In November 2010, the Veteran was afforded another VA examination.  It was noted that the Veteran was participating in PTSD therapy in a PTSD group.  The Veteran had suicidal ideation, but there was no intent due to his concern for the effect on his family.  He had not had psychiatric hospitalizations.  He was taking medications which made little difference to his level of nightmares resulting in sleep disturbance later in the sleep cycle, but the medication was effective for helping him manage his panic attacks.  It was noted that the Veteran had been married for 41 years and his wife put up with him.  He also had supportive relationships with his two daughters and saw his grandsons often, but he no longer participated in childcare although he did play some with the older child.  In addition to the PTSD group at the Vet Center, he was active in a veterans' organization.  He did attend church with his wife, but not other social functions because there were too many people.  His close friend had died.  He mostly sat around, but would sometimes take a walk in the woods or go fishing.  He preferred to be alone and had little patience.  He did not use a computer.  He tried to stay away from people generally to minimize his arousal.  He reported he did become angry with other drivers.  He had reduced his drinking of alcohol to 3 cans a day and was trying for less, but occasionally had more.  He reported if he felt panicked or irritated, then he was likely to drink more.  

On examination, he was clean and neatly groomed.  His psychomotor activity was restless.  He had startle reaction.  He was cooperative and attentive.  His affect was tense and his mood was not very good.  He stated he did not really like himself.  He reported feeling like he was a burden to others and a waste of time.  His energy level was low.  His concentration was poor.  He had difficulty with background noise such as when he and his wife were near the noise.  He could not concentrate unless it was quiet.  His appetite was variable.  No psychomotor retardation was noted.  His attention was intact, but concentration was poor.  He was not able to do serial 7's.  He could spell a word forward and backwards.  He had difficulty with mental calculations and made a repeating error on serial 7's.  He had some response latency and benefitted from repetition of multipart instructions.  He was oriented to person and time.  His thought process showed some evidence of rigid thinking.  Wither regard to his thought content, he had some repetitive thoughts of just leaving to get away from everybody like crowds and people.  He had resentment for the Americans who called him names on his return from Vietnam.  He had difficulty with people who look like hippies.  This did not rise to the level of revenge, but did increase his avoidance of people.  He had a general distrust of other people, but this did not rise to the level of paranoia.  There were no delusions.  His judgment was intact and he understood the outcome of behavior.  His insight was intact and he understood that he had  problem.  He slept 2 to 3 hours per night with medication.  He had nightmares 2 to 3 times a week.  He noted that when he would awaken, he had difficulty returning to sleep and he would then check the doors and windows.  Loud noises would awaken him and he would again check the doors and windows.  If he did fall asleep he returned to the same place in the dream.  His wife was often disturbed by his awakenings.  He often retreated to the couch to avoid awakening her.  He did not have hallucinations.  He had inappropriate behavior in that he kept a gun in every room.  He stopped carrying one in his car as he thought this was too risky for his high level of arousal when he was driving.  He did not interpret proverbs appropriately.  His answers were concrete rather than abstract.  He had obsessive and ritualistic behavior as described.  He had panic attacks which resulted in tightness in his chest and shallow breathing.  He did not have homicidal thoughts, but he had some thoughts that others would be better off if he was not here.  He had been thinking of suicide more often.  However, he indicated that he would not do that to his family.  His impulse control was fair and there had not been any violence.  He became angry when his projects went wrong and he was likely to throw something at these times.  He also yelled at others.  He was able to maintain hygiene and conduct his activities of daily living although he did not go shopping except with his wife when she went about once every two weeks.  He noted no particular reason he did not go fishing or in the woods more often.  He did try to go outside his house during the day when the weather was reasonably warm.  He had some road rage.  He noted he jumped to loud noises.  He jumped easily to sudden noises.  He could calm himself if the noise was something familiar.  He was jittery if he could not identify the source.  He noted he sometimes saw something he perceived as movement, but nothing was there or he saw flashes sometimes as if from mortars, but these did not persist.  The Veteran met the criteria for PTSD.  He had designed a quiet life for himself.  He was capable of managing his finances.  His longstanding PTSD was a factor in his experience of fear and anger and was a factor in his attempts to control arousal by alcohol use.  His symptoms of anxiety and depression were secondary to his PTSD.  His GAF was 48, consistent with the level provided on his visit last week with his psychiatrist.  The examiner opined that there was not total occupational and social impairment due to PTSD or occupational and social impairment, with deficiencies in most areas.  However, there was reduced reliability and productivity due to PTSD.

In November 2012, it was noted that the Veteran had concentration/memory impairment as well as a lack of energy.  The Veteran had little interest or pleasure in doing things and had been feeling down, depressed, or hopeless for several days.  In February, June, and September 2013, it was noted that the Veteran had severe PTSD and depression, who presented for a follow-up appointment for mood symptoms.  The Veteran was depressed, anxious, had an irritable mood, insomnia, and a history of alcohol abuse.  The Veteran was seen in January and March 2014 for a follow-up appointment for mood symptoms.  He had been more depressed lately including due to it being a bad time of year for Vietnam memories.  He had suicidal ideation, but no plan.  His mental status examination showed that he was cognitively intact and was consistent with the prior evaluations.  

In May 2014, the Veteran was afforded another VA examination.  At that time, the VA examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that the Veteran had been married for 45 years and that there were 2 grandchildren in their home for 4 days a week.  There had not been any acute psychiatric admissions.  The Veteran took medication for PTSD, anxiety, and depression.  The Veteran met the criteria for PTSD.  The Veteran had a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The Veteran reported that now that he was retired.  Vietnam was his life and controlled him.  He was capable of managing his financial affairs.  

Thereafter, the Veteran continued to receive VA medical treatment and endorse having irritability, anxiety, and depression, as well as symptoms including suicidal ideation (with no attempts or plan).  The Veteran continued to maintain his guns, but had locked them up and was not felt to be an imminent threat.  The Veteran continued to deny psychotic symptoms such as such as paranoia, grandiose ideation, delusions, auditory/visual hallucinations, and mania/hypomania.  The Veteran had difficulty with anniversary dates related to service and his mood was variable.  The Veteran also expressed that he felt improvement with his medications which he did not want to change.

At this juncture, the Board notes that the Veteran believes that his claim should date back to 2002; however, as previously noted, the Veteran did not perfect an appeal to prior rating decisions.  Thus, the current question of an increased rating only pertains to the current appeal period.  

In affording all reasonable doubt, the Board therefore finds that a 70 percent rating is warranted for the entire appeal period.  However, an even higher 100 percent rating is not warranted because at no time did the Veteran exhibit total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  He was noted not to have such symptoms nor were any other symptoms compatible with such an extreme lack of functioning shown, such as symptoms reflective of psychotic manifestations, severe cognitive dysfunction, or a basic inability to function.  

In viewing the criteria for the various rating levels, the Veteran's symptoms more nearly approximate the criteria for a 70 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").   Thus, when making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  

The Board has considered the totality of the Veteran's symptoms as well as their frequency, severity, and duration.  VA examination reports have indicated that the overall level of functioning is compatible with a 50 percent rating; however, the Veteran has consistently exhibited some symptoms which are more compatible with a 70 percent rating, such as suicidal ideation, the persistent obsessional rituals, near-continuous panic or depression, and his difficulty in adapting to stressful circumstances such as being in a crowd.  These symptoms are not contemplated within a 50 percent rating and indicate a more severe disability picture.  Moreover, the Veteran's anger and irritability have reached a severe level.  The Board recognizes that the GAF scores indicated moderate to severe symptoms, but the complete overview shows a progressive downward trend in functioning with more 70 percent symptoms developing and becoming more predominant.  In addition, it is significant to note that a certain time of year results in an exacerbation of the Veteran's PTSD due to war-related anniversaries and the Board is mindful of considering the Veteran's level of functioning during this worse time of year.  Accordingly, the Board finds that a 70 percent rating is met, but no higher.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the claimant's claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 70 percent rating for PTSD for the entire appeal period, but a preponderance of the evidence is against a rating in excess of 70 percent for PTSD.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that are not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations.  The interference with employment for the psychiatric disability is squarely considered within the ratings for that disability as described in the criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

For the entire appeal period, a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


